           Case 6:19-cv-01580-AC              Document 24        Filed 12/16/20   Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON
                                      EUGENE DIVISION


  BENJAMIN LOUIS ROUTH,

                               Plaintiff,                     Civil No. 6:19-cv-01580-AC


  COMMISSIONER OF SOCIAL
  SECURITY,

                           Defendant.
-----------------------------------------------------------
                                     Order Awarding Attorney’s Fees
                                pursuant to the Equal Access to Justice Act,
                                            28 U.S.C. § 2412(d)

        Before the Court is the Motion of Plaintiff, Benjamin Louis Routh, for award of
attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). Based on the
pleadings as well as the position of the defendant commissioner, if any, and recognizing
Plaintiff’s waiver of direct payment and assignment of EAJA to his counsel,

       IT IS HEREBY ORDERED that attorney fees and expenses in the total amount of Four
Thousand Five Hundred Two Dollars and Forty-Three Cents ($4,502.43) and Four Hundred
Dollars ($400.00) in costs pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d) are
awarded to Plaintiff. Astrue v. Ratliff, 130 S.Ct. 2521 (2010).

The Court hereby awards EAJA fees, broken down as follows:

      1. Plaintiff is awarded 2.3 hours in 2019 at $205.25 per hour and 16.3 hours in 2020 at
$206.77 per hour in the amount of $3,842.43 for attorney’s fees under 28 U.S.C. § 2412(d);

       2. Plaintiff is awarded 6.6 hours at $100.00 per hour in the amount of $660.00 for
Paralegal Services.

      3. Plaintiff is awarded $16.80 in expenses for Certified Mail for service of Summons and
Complaint.

         4. Plaintiff is awarded $400.00 in costs for the filing fee to initiate this civil action.

       If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees, expenses,
and costs are not subject to offset allowed under the Department of the Treasury’s Offset
Program (TOPS), then the check for EAJA fees, expenses, and costs shall be made payable to
         Case 6:19-cv-01580-AC        Document 24      Filed 12/16/20    Page 2 of 2




Plaintiff’s attorney, Edward A. Wicklund.

        Whether the check is made payable to Plaintiff or to Edward A. Wicklund, the check
shall be mailed to Edward A. Wicklund at the following address:

       250 South Clinton Street
       Suite 210
       Syracuse, NY 13202



So ordered.


Date: December 16, 2020                     ______________________________
                                            John V. Acosta
                                            United States Magistrate Judge




[Order proffer: Edward A. Wicklund; copy to Renata A. Gowie]
